DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 1 and 18 teaches the support that is coupled to the hanger hook without any space between the bottom support and the hanger hook.  Paragraph . 30 of the specification teaches the exact opposite in fact.  (the hanger-hook 110 and the bottom support 140 may be arranged to include a height or space 148 therebetween)

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6-7, and 15-17, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Finnell (US 2,488,621) .
Finnell teaches a hanger for heavy garments, the hanger having a vertical axis defined by a top side and a bottom side, and a horizontal axis defined by a left side, and a right side, the hanger configured to receive the heavy garments, the hanger comprising: a hanger hook 13 positioned on the vertical axis and defining the top side; a right arm 20 coupled to the hanger hook, defining the right side, and extending downward and to the right of the hanger hook; a left arm 15 coupled to the hanger hook, defining the left side, and extending downward and to the left of the hanger; and a bottom support 10 made of a wood and having a right end 12 coupled to the right arm distally from the hanger hook, and also having a left end 12 coupled to the left arm distally from the hanger hook, the bottom support dimensioned to receive and support the heavy garments without disfiguring the heavy garments when draped over the bottom support, wherein the right arm 20 and the left arm 15 are made from metal-wire material.
As to claim 4, Finnell teaches the hanger-hook 13, the right arm 20 and the left arm 15 are formed from a continuous piece of the metal-wire a top surface of the hanger hook extends beyond a top surface of the bottom support 10..
As to claim 6, Finnell teaches wherein the hanger hook 13 and the bottom support 10 are arranged to include a space therebetween, said space therebetween extending from a bottom end of the hanger hook relative to the vertical axis and a top end of the bottom support relative to the vertical axis.

As to claim 15-16, Finnell teaches structure of claim 1, so therefore the hanger of Finnell must include the bottom support is configured to support the weight of at least 2.5 pound.
As to claim 17, Finnell teaches the hanger having a triangular shape (see figure 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finnell (US 2,488,621).
As to claim 5, Finnell teaches the device of claim 5 except the metal wire being made of aluminum.  
Finnell does teach the coat base 10 being made of aluminum.
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to modify the wire to be made of aluminum as aluminum has a desirable strength to weight ratio.   
As to claim 8, Finnell teaches the device of claim 8 except the measured distance is at least 5 inches. 
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to modify the distance of Finnell of being at least 5 inches through routine experimentation (see MPEP 2144) in order to provide support varying thickness of pants.

It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to modify the width of Finnell of being at least 20 inches through routine experimentation (see MPEP 2144) to provide support varying thickness of pants.
As to claim 10, Finnell teaches the device of claim 10 except the bottom support further includes a height of at least 0.5 inches, as measured along the vertical axis.
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to modify the height of Finnell of being at least 0.5 inches through routine experimentation (see MPEP 2144) to provide support sufficient strength.
As to claim 11, Finnell teaches the device of claim 11 except the bottom support includes a thickness of at least 1 inch, as measured in a direction orthogonal to the horizontal axis and the vertical axis.
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to modify the thickness of Finnell of being at least 1 inches through routine experimentation (see MPEP 2144) to provide support sufficient strength.
Claim 12-14 and 18, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Finnell (US 2,488,621) in view of Azuelos (US 2011/0039110).
Finnell teaches the device of claims 12-14, except the wood being ebony, oak or bamboo wood.
Azuelos teaches a wood substrate being made of ebony, oak or bamboo wood among other materials (see par. 27).
It would have been obvious to one of ordinary skill in the before the claimed invention was filed to modify the wood of Finnell with the materials of ebony, oak and bamboo wood of Azuelos in order to provide desired aesthetic features.  

Finnell teaches the device of claim 18, except the measured distance is at least 5 inches. 

Finnell teaches the device of claim 18 except the bottom support further includes a width of at least 20 inches, as measured along the horizontal axis.
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to modify the width of Finnell of being at least 20 inches through routine experimentation (see MPEP 2144) to provide support of garments of varying sizes.
Finnell teaches the device of claim 18 except the bottom support further includes a height of at least 0.5 inches, as measured along the vertical axis.
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to modify the height of Finnell of being at least 0.5 inches through routine experimentation (see MPEP 2144) to provide sufficient strength.
Finnell teaches the device of claim 18 except the bottom support includes a thickness of at least 1 inch, as measured in a direction orthogonal to the horizontal axis and the vertical axis.
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to modify the thickness of Finnell of being at least 1 inches through routine experimentation (see MPEP 2144) to provide sufficient strength.
Finnell teaches the device of claim 18, except the wood being ebony.
Azuelos teaches a wood substrate being made of ebony among other materials (see par. 27).
It would have been obvious to one of ordinary skill in the before the claimed invention was filed to modify the wood of Finnell with the materials of ebony of Azuelos in order to provide desired aesthetic features.  
Finnell teaches the device of claim 18 except the metal wire being made of aluminum.  
Finnell does teach the coat base 10 being made of aluminum.
.   
Response to Arguments
Applicant's arguments filed 9/30/2020 have been fully considered but they are not persuasive. The amended claims include new 112 issues that need to be resolved.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W SUTTON whose telephone number is (571)272-6093.  The examiner can normally be reached on Monday-Thursday 8:00-6:00, Friday 7:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANDREW W. SUTTON
Examiner
Art Unit 3765



/Andrew Wayne Sutton/            Examiner, Art Unit 3732